Citation Nr: 1614237	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  

REPRESENTATION

Appellant represented by:	NATIONAL ASSOC. OF COUNTY VETERANS SERVICE OFFICER 


WITNESSES AT HEARING ON APPEAL

Appellant, C.S. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing before the Board in May 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran waived his right to have his representative at the hearing and during the hearing the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in November 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Hepatitis C was not manifested during active service and any current hepatitis C disability is not otherwise etiologically related to the Veteran's active service. 





CONCLUSION OF LAW

The Veteran's Hepatitis C disability was not incurred in or caused by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).
  
The Veteran asserts entitlement to service connection for hepatitis C.  There is evidence of record that the Veteran is currently diagnosed with hepatitis C.  The first element of service connection is well established.  However, the competent probative evidence of record does not etiologically link the Veteran's current disability to service or any incident therein.  

A review of the Veteran's service treatment records are void of any diagnosis of hepatitis C or treatment for such disability in service.  The evidence of record shows that the Veteran was first diagnosed with hepatitis C in 1997, which is more than 30 years after service discharge.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

Since there is no medical evidence of a diagnosis in active service the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current diagnosis and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  There is no evidence suggesting such a link between the current hepatitis C and any incident of service.  Without such a link that his current hepatitis C diagnosis is related to service and given the lengthy passage of time between the Veteran's separation from service and a diagnosis, the Veteran's claim must be denied. 

The Veteran contends that in-service he was exposed to a lot of blood and other bodily fluids while using an immunization gun that caused him to contract hepatitis C in service.  There is also a psychiatric treatment noted dated February 1973, stating that the Veteran was diagnosed with hepatitis (not hepatitis C) in September 1972, due to intravenous drug use. 

The Veteran underwent a VA examination to determine the etiology of his diagnosed hepatitis C and it was opined that it was less likely than not that the Veteran contracted hepatitis C as a result of his military service.  The examiner stated that while the Veteran did have medical work as a risk, this risk was not as high and overall there are only a small percentage of hepatitis C cases in medical workers.  The Veteran's history of drug use is the Veteran's primary risk factor, as intravenous drug use has such a strong correlation with hepatitis C.  

In February 2015, a VA medical opinion was issued regarding the question of contraction of hepatitis in service from using an immunization gun.  The opinion provided stated that the entire subject of air guns and hepatitis C has been controversial.  However, the examiner noted that there is a consensus that receiving immunization in this manner represents an exceptionally low risk for contracting hepatitis C.  Further, for the individual administering the immunizations the risk would be much lower still.  Additionally, the Veteran's history of intravenous drug use, known to be one of the highest risk factors for hepatitis C, is more likely the cause of the Veteran's hepatitis C and is certainly far greater than the highly speculative risk associated with administering immunizations by air gun.  

As a final matter, the Board acknowledges that the Veteran believes that his hepatitis C is related to his active service.  Furthermore, while a layperson can at times provide a diagnosis or even a nexus opinion, in the present case hepatitis C is a complex medical condition that would require laboratory and diagnostic testing to correctly diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In such a case, a lay person is not competent to diagnose the medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the Board concludes that a preponderance of the evidence is against the claim for service connection for hepatitis C, and the benefit of the doubt rule does not apply.  See 38 US.C.A. § 5107 (West 2014).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated April 2009 and July 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Board received notice that records from the Social Security Administration were unavailable.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
  
As noted above, the instant claim was most recently remanded in November 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  An additional opinion was provided in April 2015 and a VA examination was provided for in December 2009 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


